November 1, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Hussman Investment Trust File No. 333-35342 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, the undersigned certifies that (i) the form of Prospectuses and Statements of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in the most recent amendment to Hussman Investment Trust’s registration statement on Form N-1A and (ii) the text of the most recent amendment has been filed electronically. Very truly yours, /s/ John F. Splain John F. Splain Secretary and Chief Compliance Officer
